DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (20170036647).
Referring to claim 1, Zhao shows a sensor mounting structure, comprising:
a sensor body that detects peripheral information in relation to a vehicle (see paragraph 3 also see the camera figure 1D); and a housing that is formed in a box shape (see figures 4 and 10A note the outer covering), covers the sensor body from an outer side (see figures 4 and 10A), and is attached to an outer panel of the vehicle (see figure 1A Ref 7 and 10),
wherein fastening portions extend from wall surfaces of the housing at one end side (see figure 4 and 10A note the fasteners are spring tab on the left) and another end side in a direction along the outer panel (note figure 4 and 10A see the spring tab on the right), and the fastening portions are fastened to the outer panel by fastening members .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Zhao (20170036647) in view of Takahashi (D859322).
Referring to claim 2, Zhao shows fasteners on either side of the outer panel however only shows a single fastener and it is not passively affixed due the spring clip.  
Takahashi shows a similar cover that includes the fastening portions are configured by a first fastening portion and a second fastening portion, which extend from the wall surface of the housing at the one end side, and a third fastening portion, which extends from the wall surface at the other end side (see figure 1 note the fastening portions are the unlabeled screws).  It would have been obvious to include the fastening as shown by Takahashi because this is a more positive affixation of the cover to the panel and includes a minimum of three fasteners that allows the cover to be secured in a first and second linear dimension.
Referring to claim 3, Zhao shows a connector, to which a wire harness is connected, is provided at the wall surface of the housing at the other end side (see figure 4 Ref 126 and 130).
.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Zhao (20170036647) in view of Kunze (20180222450).
Referring to claims 5 and 6, Zhao fails to show but Kunze shows the housing is attached to a fender panel or a bumper that configures the outer panel of the vehicle (see paragraph 88 note the tire housing is well known as a fender), and
the sensor body comprises a laser radar that emits electromagnetic waves that function as radar waves (see paragraph 88 note Kunze shows a similar device that includes a LIDAR sensor or a camera also see paragraph 4).  It would have been obvious to include the LIDAR sensor in the fender or bumper because it is well known that a LIDAR sensor is used in vehicles and the fender is a well-known portion that is hidden from the operators field of view.  
Referring to claim 7, Zhao shows fails to specifically show a recessed portion that is recessed inwardly in a vehicle width direction is provided at the fender panel,
Zhao does show a raised portion is formed in the housing (see figure 1A-1B also see figure 10C), and
the raised portion is inserted from a vehicle inner side through a cutout portion formed (see figure 1A-1B).  However Zhao fails to show the recessed portion with a cutout.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645